
	

113 HR 2117 IH: Retirement Plan Simplification and Enhancement Act of 2013
U.S. House of Representatives
2013-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2117
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2013
			Mr. Neal introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Education and the
			 Workforce, Armed
			 Services, Oversight and
			 Government Reform, and Transportation and Infrastructure, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To simplify and enhance qualified retirement plans, and
		  for other purposes.
	
	
		1.Short title; reference; table
			 of contents
			(a)Short
			 titleThis Act may be cited
			 as the Retirement Plan Simplification
			 and Enhancement Act of 2013.
			(b)Amendment of
			 1986 CodeExcept as otherwise expressly provided, whenever in
			 this Act an amendment or repeal is expressed in terms of an amendment to, or
			 repeal of, a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Internal Revenue Code of
			 1986.
			(c)Table of
			 contentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title; reference; table of contents.
					Title I—Expanding Coverage and Increasing Retirement
				Savings
					Sec. 101. Modification of automatic enrollment safe
				harbor.
					Sec. 102. Secure deferral arrangements.
					Sec. 103. Qualified cash or deferred arrangements must allow
				long-term employees working more than 500 but less than 1,000 hours per year to
				participate.
					Sec. 104. Separate application of top heavy rules to defined
				contribution plans covering part-time employees.
					Sec. 105. Modification of saver’s credit.
					Sec. 106. Retirement handbook and retirement readiness
				checklist.
					Sec. 107. Additional time to adopt a qualified
				plan.
					Title II—Encouraging Small Businesses to Enter and Remain in the
				Employer Retirement Plan System
					Sec. 201. Increase in credit limitation for small employer
				pension plan startup costs.
					Sec. 202. Eliminating barriers to use of multiple employer
				plans.
					Title III—Preservation of Income
					Sec. 301. Study of application of spousal consent rules to
				defined contribution plans.
					Sec. 302. Administration of joint and survivor annuity
				requirements.
					Sec. 303. Availability of distribution options.
					Sec. 304. Rollover of insurance contracts to IRAs.
					Sec. 305. Portability of lifetime income options.
					Sec. 306. Lost Pension Plan Registry.
					Title IV—Simplification and Clarification of Qualified Retirement
				Plan Rules
					Sec. 401. Exception from required distributions where aggregate
				retirement savings do not exceed $100,000.
					Sec. 402. Expansion of Employee Plans Compliance Resolution
				System.
					Sec. 403. Use of forfeitures to fund safe harbor
				contributions.
					Sec. 404. Substantial cessation of operations.
					Sec. 405. Church plan clarification.
					Sec. 406. Protecting older, longer service
				participants.
					Sec. 407. Review and report to the Congress relating to
				reporting and disclosure requirements.
					Sec. 408. Consolidation of defined contribution plan
				notices.
					Sec. 409. Performance benchmarks for asset allocation
				funds.
					Sec. 410. Permit nonspousal beneficiaries to roll assets to
				plans.
					Sec. 411. Eliminate the “first day of the month”
				requirement.
					Title V—Provisions ensuring equity in divorce
					Sec. 501. Special rules relating to treatment of qualified
				domestic relations orders.
					Sec. 502. Elimination of current connection requirement under
				Railroad Retirement Act for certain survivors.
					Sec. 503. Permitting divorced spouses and widows and widowers
				to remarry after turning 60 without a penalty under Railroad Retirement
				Act.
					Sec. 504. Repeal of jurisdictional requirement for court to
				treat military retirement pay as property of the military member and
				spouse.
					Sec. 505. Modification of reductions in disposable retired pay
				for payments in compliance with court orders.
					Sec. 506. Survivor annuities for widows, widowers, and former
				spouses of federal employees who die before attaining age for deferred annuity
				under civil service retirement system.
					Sec. 507. Court orders relating to Federal retirement benefits
				for former spouses of federal employees.
					Title VI—Office of Participant and Plan Sponsor
				Advocate
					Sec. 601. Office of Participant and Plan Sponsor
				Advocate.
				
			IExpanding Coverage
			 and Increasing Retirement Savings
			101.Modification of
			 automatic enrollment safe harbor
				(a)In
			 general
					(1)Removal of 10
			 percent capClause (iii) of section 401(k)(13)(C) is amended by
			 striking , does not exceed 10 percent, and is at least and
			 inserting and is.
					(2)Conforming
			 amendments
						(A)Subclause (I) of
			 section 401(k)(13)(C)(iii) is amended by striking 3 percent and
			 inserting at least 3 percent, but not greater than 10
			 percent,.
						(B)Subclause (II) of
			 section 401(k)(13)(C)(iii) is amended by striking 4 percent and
			 inserting at least 4 percent.
						(C)Subclause (III) of
			 section 401(k)(13)(C)(iii) is amended by striking 5 percent and
			 inserting at least 5 percent.
						(D)Subclause (IV) of
			 section 401(k)(13)(C)(iii) is amended by striking 6 percent and
			 inserting at least 6 percent.
						(b)Effective
			 dateThe amendments made by
			 this section shall apply to plan years beginning after the date of enactment of
			 this Act.
				102.Secure deferral
			 arrangements
				(a)In
			 generalSubsection (k) of section 401 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
					
						(14)Alternative
				method for secure deferral arrangements to meet nondiscrimination
				requirements
							(A)In
				generalA secure deferral arrangement shall be treated as meeting
				the requirements of paragraph (3)(A)(ii).
							(B)Secure deferral
				arrangementFor purposes of this paragraph, the term secure
				deferral arrangement means any cash or deferred arrangement which meets
				the requirements of subparagraphs (C), (D), and (E) of paragraph (13), except
				as modified by this paragraph.
							(C)Qualified
				percentageFor purposes of this paragraph, with respect to any
				employee, the term qualified percentage means, in lieu of the
				meaning given such term in paragraph (13)(C)(iii), any percentage determined
				under the arrangement if such percentage is applied uniformly and is—
								(i)at
				least 6 percent, but not greater than 10 percent, during the period ending on
				the last day of the first plan year which begins after the date on which the
				first elective contribution described in paragraph (13)(C)(i) is made with
				respect to such employee,
								(ii)at least 8
				percent during the first plan year following the plan year described in clause
				(i), and
								(iii)at least 10
				percent during any subsequent plan year.
								(D)Matching
				contributions
								(i)In
				generalFor purposes of this paragraph, an arrangement shall be
				treated as having met the requirements of paragraph (13)(D)(i) if and only if
				the employer makes matching contributions on behalf of each employee who is not
				a highly compensated employee in an amount equal to the sum of 50 percent of
				the elective contributions of the employee to the extent that such
				contributions do not exceed 2 percent of compensation plus 30 percent of so
				much of such contributions as exceed 2 percent but do not exceed 10 percent of
				compensation.
								(ii)Application of
				rules for matching contributionsThe rules of clause (ii) of
				paragraph (12)(B) and clauses (iii) and (iv) of paragraph (13)(D) shall apply
				for purposes of clause (i) but the rule of clause (iii) of paragraph (12)(B)
				shall not apply for such purposes. The rate of matching contribution for each
				incremental deferral must be at least as high as the rate specified in clause
				(i), and may be higher, so long as such rate does not increase as an employee’s
				rate of elective contributions
				increases.
								.
				(b)Matching
			 contributions and employee contributionsSubsection (m) of
			 section 401 of such Code is amended by redesignating paragraph (13) as
			 paragraph (14) and by adding after paragraph (12) the following new
			 paragraph:
					
						(13)Alternative
				method for secure deferral arraignmentsA defined contribution
				plan shall be treated as meeting the requirements of paragraph (2) with respect
				to matching contributions and employee contributions if the plan—
							(A)is a secure
				deferral arrangement (as defined in subsection (k)(14)),
							(B)meets the
				requirements of clauses (ii) and (iii) of paragraph (11)(B), and
							(C)provides that
				matching contributions on behalf of any employee may not be made with respect
				to an employee’s contributions or elective deferrals in excess of 10 percent of
				the employee’s
				compensation.
							.
				(c)Tax
			 credit
					(1)In
			 generalSubpart (D) of part IV of subchapter A of Chapter 1 of
			 subtitle A of such Code is amended by adding at the end thereof the following
			 new section:
						
							45S.Secure deferral
				arrangements
								(a)In
				generalFor purposes of section 38, in the case of an eligible
				employer maintaining a qualified employer plan (as defined in clauses (i) and
				(ii) of section 4972(d)(1)(A)), the secure deferral arrangement credit
				determined under this section for any taxable year is an amount equal to 10
				percent of all contributions under a secure deferral arrangement (as defined in
				section 401(k)(14)) made during the plan year ending with or within the taxable
				year of the eligible employer by or on behalf of employees other than highly
				compensated employees (as defined in section 414(q)).
								(b)Dollar
				limitationThe amount of the credit determined under this section
				for any taxable year shall not exceed—
									(1)$10,000 for the
				first credit year and each of the 2 taxable years immediately following the
				first credit year, and
									(2)zero for any other
				taxable year.
									(c)First credit
				yearThe term first credit year means—
									(1)the taxable year
				of the eligible employer with which or within which ends the first plan year
				during which the secure deferral arrangement was in effect for the entire year,
				or
									(2)at the election of
				the eligible employer, the taxable year preceding the taxable year referred to
				in paragraph (1).
									(d)Definition and
				special rules
									(1)Eligible
				employerThe term eligible employer has the meaning
				given such term by section 408(p)(2)(C)(i).
									(2)AggregationAll
				persons treated as a single employer under subsection (a) or (b) of section 52,
				or subsection (m) or (o) of section 414, shall be treated as one person. All
				qualified employer plans of an eligible employer shall be treated as 1
				qualified employer plan.
									(3)Disallowance of
				deductionNo deduction shall be allowed for that portion of the
				contribution for the taxable year which is equal to the credit determined under
				subsection (a).
									(4)Election not to
				claim creditThis section shall not apply to a taxpayer for any
				taxable year if such taxpayer elects to have this section not apply for such
				taxable year. Any such taxable year shall not be taken into account under
				subsection
				(b).
									.
					(2)Conforming
			 amendments
						(A)General business
			 creditSubsection (b) of section 38 of such Code is amended by
			 striking plus at the end of paragraph (35), by striking the
			 period at the end of paragraph (36) and inserting , plus, and by
			 adding at the end the following:
							
								(37)the secure
				deferral arrangement credit determined under section
				45S.
								.
						(B)Credit
			 cross-references
							(i)Subsection (k) of
			 section 401 of such Code, as amended by subsection (a), is amended at the end
			 thereof to add the following new paragraph:
								
									(15)Secure deferral
				arrangement creditFor a general business credit with respect to
				secure deferral arrangements, see section
				45S.
									.
							(ii)Subsection (m) of
			 section 401 of such Code, as amended by subsection (b), is amended by adding at
			 the end the following new paragraph:
								
									(15)Secure deferral
				arrangement creditFor a general business credit with respect to
				secure deferral arrangements, see section
				45S.
									.
							(d)Facilitating
			 qualified automatic contribution arrangements and secure deferral
			 arraignmentsBy no later than the date that is twelve months
			 after the date of enactment of this Act, the Secretary of the Treasury shall
			 prescribe rules that facilitate the administration of qualified automatic
			 contribution arrangements (as defined in section 401(k)(13) of the Internal
			 Revenue Code of 1986) and secure deferral arrangements (as defined in section
			 401(k)(14) of such Code). Such rules shall—
					(1)Clarify, simplify,
			 and provide safe harbors with respect to the application of the notice
			 requirements described in section 401(k)(13)(E) of such Code, especially in
			 cases where—
						(A)employees become
			 eligible under such arrangements upon becoming employed or shortly thereafter,
			 or
						(B)the employer has
			 employees subject to different payroll and administrative systems.
						(2)Clarify, simplify
			 and provide safe harbors with respect to the timing of the increases in the
			 qualified percentage described in subclauses (II), (III), and (IV) of section
			 401(k)(13)(C)(iii) of such Code and in clauses (ii) and (iii) of section
			 401(k)(14)(C) of such Code, especially in cases where the employer has
			 employees subject to different payroll and administrative systems.
					(e)Effective
			 date
					(1)In
			 generalThe amendments made
			 by subsections (a) and (b) shall apply to plan years beginning after December
			 31, 2013.
					(2)Tax
			 creditThe amendments made by subsection (c) shall apply to
			 taxable years beginning after December 31, 2013.
					103.Qualified cash
			 or deferred arrangements must allow long-term employees working more than 500
			 but less than 1,000 hours per year to participate
				(a)Participation
			 requirement
					(1)In
			 generalSubparagraph (D) of section 401(k)(2) (defining qualified
			 cash or deferred arrangement) is amended to read as follows:
						
							(D)which does not
				require, as a condition of participation in the arrangement, that an employee
				complete a period of service with the employer (or employers) maintaining the
				plan extending beyond the close of the earlier of—
								(i)the period
				permitted under section 410(a)(1) (determined without regard to subparagraph
				(B)(i) thereof), or
								(ii)subject to the
				provisions of paragraph (14), the first period of 3 consecutive 12-month
				periods during each of which the employee has at least 500 hours of
				service.
								.
					(2)Special
			 rulesSection 401(k) (relating to cash or deferred arrangements)
			 (as amended by section 102) is amended by adding at the end the following new
			 paragraph:
						
							(16)Special rules
				for participation requirement for long-term, part-time
				workersFor purposes of paragraph (2)(D)(ii)—
								(A)Age requirement
				must be metParagraph (2)(D)(ii) shall not apply to an employee
				unless the employee has met the requirement of section 410(a)(1)(A)(i) by the
				close of the last of the 12-month periods described in such paragraph.
								(B)Nondiscrimination
				and top-heavy rules not to apply
									(i)Nondiscrimination
				rulesIn the case of employees who are eligible to participate in
				the arrangement solely by reason of paragraph (2)(D)(ii)—
										(I)notwithstanding
				subsection (a)(4), an employer shall not be required to make nonelective or
				matching contributions on behalf of such employees even if such contributions
				are made on behalf of other employees eligible to participate in the
				arrangement, and
										(II)an employer may elect to exclude such
				employees from the application of subsection (a)(4), paragraph (3), subsection
				(m)(2), and section 410(b).
										(ii)Top-heavy
				rulesAn employer may elect to exclude all employees who are
				eligible to participate in a plan maintained by the employer solely by reason
				of paragraph (2)(D)(ii) from the application of the vesting and benefit
				requirements under subsections (b) and (c) of section 416.
									(iii)VestingFor
				purposes of determining whether an employee described in clause (i) has a
				nonforfeitable right to employer contributions (other than contributions
				described in paragraph (3)(D)(i)) under the arrangement, each 12-month period
				for which the employee has at least 500 hours of service shall be treated as a
				year of service.
									(iv)Employees who
				become full-time employeesThis subparagraph shall cease to apply
				to any employee as of the first plan year beginning after the plan year in
				which the employee meets the requirements of section 410(a)(1)(A)(ii) without
				regard to paragraph (2)(D)(ii).
									(C)Exception for
				employees under collectively bargained plans, etcParagraph
				(2)(D)(ii) shall not apply to employees described in section 410(b)(3).
								(D)Special
				rules
									(i)Time of
				participationThe rules of section 410(a)(4) shall apply to an
				employee eligible to participate in an arrangement solely by reason of
				paragraph (2)(D)(ii).
									(ii)12-month
				periods12-month periods shall be determined in the same manner
				as under the last sentence of section
				410(a)(3)(A).
									.
					(b)Effective
			 dateThe amendments made by this section shall apply to plan
			 years beginning after December 31, 2013, except that, for purposes of section
			 401(k)(2)(D)(ii) of the Internal Revenue Code of 1986 (as added by such
			 amendments), 12-month periods beginning before January 1, 2014, shall not be
			 taken into account.
				104.Separate
			 application of top heavy rules to defined contribution plans covering part-time
			 employees
				(a)In
			 generalParagraph (2) of section 416(c) is amended by adding at
			 the end the following:
					
						(C)Separate
				application to employees not meeting age and service requirementsIf employees not meeting the age or service
				requirements of section 410(a)(1) (without regard to subparagraph (B) thereof)
				are covered under a plan of the employer which meets the requirements of
				paragraphs (A) and (B) separately with respect to such employees, such
				employees may be excluded from consideration in determining whether any plan of
				the employer meets the requirements of subparagraphs (A) and
				(B).
						.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to plan
			 years beginning after the date of the enactment of this Act.
				105.Modification of
			 saver’s credit
				(a)50 percent
			 credit for all taxpayers: expansion of phaseout rangesSubsection
			 (b) of section 25B is amended to read as follows:
					
						(b)Applicable
				percentageFor purposes of this section—
							(1)In
				generalExcept as provided in paragraph (2), the applicable
				percentage is 50 percent.
							(2)PhaseoutThe
				percentage under paragraph (1) shall be reduced (but not below zero) by the
				number of percentage points which bears the same ratio to 50 percentage points
				as—
								(A)the excess
				of—
									(i)the taxpayer’s
				adjusted gross income for such taxable year, over
									(ii)the applicable
				dollar amount, bears to
									(B)the phaseout
				range.
								If any
				reduction determined under this paragraph is not a whole percentage point, such
				reduction shall be rounded to the nearest whole percentage point.(3)Applicable
				dollar amount; phaseout range
								(A)Joint
				returnsExcept as provided in subparagraph (B)—
									(i)the applicable
				dollar amount is $65,000, and
									(ii)the phaseout
				range is $20,000.
									(B)Other
				returnsIn the case of—
									(i)a
				head of a household (as defined in section 2(b)), the applicable dollar amount
				and the phaseout range shall be 3/4 of the amounts
				applicable under subparagraph (A) (as adjusted under paragraph (4)), and
									(ii)any taxpayer who
				is not filing a joint return and who is not a head of a household (as so
				defined), the applicable dollar amount and the phaseout range shall be
				1/2 of the amounts applicable under subparagraph (A) (as
				so adjusted).
									(4)Inflation
				adjustment of applicable dollar amountIn the case of any taxable
				year beginning in a calendar year after 2014, the dollar amount in paragraph
				(3)(A)(i) shall be increased by an amount equal to—
								(A)such dollar
				amount, multiplied by
								(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2013 for calendar year 1992 in subparagraph (B)
				thereof.
								Any
				increase determined under the preceding sentence shall be rounded to the
				nearest multiple of
				$500..
				(b)Credit made
			 refundable; matching contributions
					(1)Credit made
			 refundableThe Internal Revenue Code of 1986 is amended by moving
			 section 25B to subpart C of part IV of subchapter A of chapter 1 of such Code
			 (relating to refundable credits), by inserting section 25B after section 36B,
			 and by redesignating section 25B as section 36C.
					(2)Matching
			 contributionsSection 36C, as redesignated by paragraph (1), is
			 amended by adding at the end the following:
						
							(g)Matching
				contributions
								(1)In
				generalThe credit allowed to an eligible individual under this
				section for any taxable year shall be twice the credit which would (but for
				this subsection) be allowed if—
									(A)the individual
				consents to the application of paragraph (2), and
									(B)a designation by
				such individual is in effect for such year under paragraph (3).
									(2)Credit paid into
				designated retirement accountAny credit under this section for
				any taxable year shall be paid by the Secretary into the designated retirement
				account of the individual for such year. The amount payable under the preceding
				sentence shall be subject to the reductions under section 6402 in the same
				manner as if such amount were an overpayment. The amount so paid shall be
				treated as refunded to such individual.
								(3)Designated
				retirement accountFor purposes of this subsection, the term
				designated retirement account means any account or plan—
									(A)of a type to which
				qualified retirement savings contributions may be made,
									(B)which is for such
				individual’s benefit, and
									(C)which is
				designated by such individual (in such form and manner as the Secretary may
				provide) on the return of tax for the taxable year.
									(4)Treatment of
				matching contributionsIn the case of an amount paid under
				paragraph (2) into a designated retirement account—
									(A)any dollar
				limitation otherwise applicable to the amount of contributions or deferrals to
				such account shall be increased by the amount so paid,
									(B)the individual’s
				basis in such account shall not be increased by reason of the amount so paid,
				and
									(C)such amount shall
				be treated as an employer contribution for the plan year in which such amount
				is paid for purposes of—
										(i)section 401(k)(3),
				and
										(ii)section
				408(k)(6)(A)(iii).
										(5)RegulationsThe
				Secretary shall prescribe such regulations or other guidance as may be
				necessary to address situations under which the Secretary is not able to make a
				payment to a designated retirement account of an individual, including a plan
				of an employer for which the individual no longer works and to an account that
				does not
				exist.
								.
					(3)Conforming
			 amendments
						(A)Section
			 6211(b)(4)(A) is amended by inserting 36C, after
			 36B,.
						(B)The table of
			 sections for subpart A of part IV of subchapter A of chapter 1 is amended by
			 striking the item relating to section 25B.
						(C)The table of
			 sections for subpart C of such part is amended by adding at the end the
			 following new item:
							
								
									Sec. 36C. Elective deferrals and IRA
				contributions by certain
				individuals.
								
								.
						(D)Section 1324(b)(2)
			 of title 31, United States Code, is amended by inserting 36C,
			 after 36B,.
						(c)Maximum
			 contributionsSubsection (a) of section 36C, as redesignated by
			 subsection (b), is amended to read as follows:
					
						(a)Allowance of
				credit
							(1)In
				generalIn the case of an eligible individual, there shall be
				allowed as a credit against the tax imposed by this subtitle for the taxable
				year an amount equal to the applicable percentage of so much of the qualified
				retirement savings contributions of the eligible individual for the taxable
				year as do not exceed the contribution limit.
							(2)Contribution
				limitFor purposes of paragraph (1)—
								(A)In
				generalExcept as otherwise provided in this paragraph, the
				contribution limit is $500 ($1,500 for taxable years beginning after
				2023).
								(B)Annual increases
				to reach $1,500In the case of taxable years beginning in a
				calendar year after 2013 and before 2024, the contribution limit shall be the
				sum of—
									(i)the contribution
				limit for taxable years beginning in the preceding calendar year (as increased
				under this subparagraph), and
									(ii)$100.
									(C)Inflation
				adjustmentIn the case of any taxable year beginning in a
				calendar year after 2023, the $1,500 amount in subparagraph (A) shall be
				increased by an amount equal to—
									(i)such dollar
				amount, multiplied by
									(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2022 for calendar year 1992 in
				subparagraph (B) thereof.
									Any
				increase determined under the preceding sentence shall be rounded to the
				nearest multiple of
				$50..
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2013.
				106.Retirement
			 handbook and retirement readiness checklist
				(a)In
			 generalSection 704 of the Social Security Act is amended by
			 adding at the end the following new subsection:
					
						(f)Retirement
				information
							(1)In
				generalThe Commissioner, in consultation with the Social
				Security Advisory Board, shall prepare—
								(A)the financial
				reference handbook described in paragraph (2), and
								(B)the retirement
				readiness checklist described in paragraph (3).
								(2)Financial
				reference handbookThe handbook described in this paragraph is a
				pamphlet which—
								(A)includes
				definitions of basic financial terms,
								(B)contains a listing
				of financial issues and problems facing individuals who are retiring and
				explanations of methods of dealing with the issues and problems, and
								(C)is in a form
				readily understandable by the average retiree.
								(3)Readiness
				checklistThe checklist described in this paragraph is a list of
				questions that individuals need to consider in preparation for retirement,
				including the following:
								(A)What annual income
				will the individual need in retirement?
								(B)How many years
				will the individual live in retirement?
								(C)What will be the
				cost of Medicare premiums?
								(D)What will be the
				cost of insurance necessary to supplement Medicare?
								(E)How will savings
				be invested in retirement?
								(F)How will taxes
				affect your retirement income?
								The
				checklist will include answers to the questions or directions as to where
				information is available to answer the questions. All information shall be in a
				form readily understandable to the average recipient of the checklist.(4)RevisionsThe
				Commissioner shall periodically revise and update the handbook and checklist
				prepared under this subsection.
							(5)Distribution of
				materials
								(A)HandbookThe
				financial reference handbook described in paragraph (2) shall be included with
				materials provided to an individual when the individual first applies for
				benefits under title II and such other times as the Commissioner determines
				appropriate.
								(B)ChecklistThe
				retirement readiness checklist described in paragraph (3) shall be included
				with an individual’s annual social security account statement provided under
				section
				1143.
								.
				(b)Effective
			 dateThe amendment made by this section shall take effect on the
			 date of the enactment of this Act, but the handbooks and checklists required to
			 be provided by such amendment shall be provided on or after January 1, 2014 (or
			 such earlier date as the Commissioner of Social Security may provide).
				107.Additional time
			 to adopt a qualified plan
				(a)In
			 generalSubsection (a) of
			 section 401 is amended by inserting after paragraph (37) the following new
			 paragraph:
					
						(38)The adoption of a plan by the applicable
				date shall not cause a plan to fail to meet the requirements of this section
				for a plan year. For purposes of the preceding sentence, the term
				applicable date means the due date (including extensions) for
				filing the Federal income tax return for the employer’s taxable year in which
				ends the plan year for which the plan is effective. A plan adopted in
				accordance with this paragraph will be treated as established by the end of the
				employer’s taxable year for purposes of applying section
				404(a).
						.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to years
			 beginning after December 31, 2013.
				IIEncouraging Small
			 Businesses to Enter and Remain in the Employer Retirement Plan System
			201.Increase in
			 credit limitation for small employer pension plan startup costs
				(a)In
			 generalParagraph (1) of section 45E(b) is amended to read as
			 follows:
					
						(1)for the first
				credit year and each of the 2 taxable years immediately following the first
				credit year, the greater of—
							(A)$500, or
							(B)the lesser
				of—
								(i)$250 for each
				employee of the eligible employer who is not a highly compensated employee (as
				defined in section 415(q)) and who is eligible to participate in the eligible
				employer plan maintained by the eligible employer, or
								(ii)$5,000,
				and
								.
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2013.
				202.Eliminating
			 barriers to use of multiple employer plansBy December 31, 2013, the Secretaries of the
			 Treasury and Labor shall—
				(1)prescribe administrative guidance
			 establishing conditions under which an employer participating in a plan
			 described in section 413(c) of the Internal Revenue Code of 1986 shall not have
			 any liability under title I of the Employee Retirement Income Security Act of
			 1974 with respect to the acts or omissions of one or more other participating
			 employers, which regulations may require that the portion of the plan
			 attributable to such participating employers be spun off to plans maintained by
			 such employers,
				(2)prescribe administrative guidance
			 establishing conditions under which a plan described in section 413(c) of such
			 Code may be treated as satisfying the qualification requirements of sections
			 401(a) and 413(c) of such Code despite the violation of such requirements by
			 one or more participating employers, including requiring, if appropriate, that
			 the portion of the plan attributable to such participating employers be spun
			 off to plans maintained by such employers, and
				(3)prescribe administrative guidance providing
			 simplified means by which plans described in section 413(c) of such Code may
			 satisfy the requirements of section 103 of the Employee Retirement Income
			 Security Act of 1974.
				IIIPreservation of
			 Income
			301.Study of
			 application of spousal consent rules to defined contribution plans
				(a)StudyThe
			 Government Accountability Office shall conduct a study of the feasibility and
			 desirability of extending the application of the requirements of section 205 of
			 the Employee Retirement Income Security Act of 1974 and sections 401(a)(11) and
			 417 of the Internal Revenue Code of 1986 (relating to spousal consent
			 requirements) to defined contribution plans to which such requirements do not
			 apply. Such study shall include consideration of any modifications of such
			 requirements that are necessary to apply such requirements to such
			 plans.
				(b)ReportNot later than 1 year after the date of the
			 enactment of this Act, the Government Accountability Office shall report the
			 results of the study, together with any recommendations for legislative
			 changes, to the Committees on Finance and Health, Education, Labor, and
			 Pensions of the Senate and the Committees on Ways and Means and Education and
			 the Workforce of the House of Representatives.
				302.Administration of
			 joint and survivor annuity requirements
				(a)Amendments to
			 the Employee Retirement Income Security Act of 1974
					(1)In
			 generalSection 402(c) of the Employee Retirement Income Security
			 Act of 1974 (29 U.S.C. 1102(c)) is amended—
						(A)in paragraph (2)
			 by striking or at the end,
						(B)in paragraph (3)
			 by striking the period at the end and inserting ; or, and
						(C)by adding at the
			 end the following new paragraph:
							
								(4)that a named
				fiduciary, or a fiduciary designated by a named fiduciary pursuant to a plan
				procedure described in section 405(e), may appoint an annuity administrator or
				administrators with responsibility for administration of an individual account
				plan in accordance with the requirements of section 205 and payment of any
				annuity required
				thereunder.
								.
						(2)Section 405 of
			 such Act (29 U.S.C. 1105) is amended by adding at the end the following new
			 subsection:
						
							(e)Annuity
				AdministratorIf an annuity
				administrator or administrators have been appointed under section 402(c)(4) and
				such entity acknowledges in writing that they are the annuity administrator and
				a fiduciary under the plan with respect to their appointed duties, then neither
				the named fiduciary nor any appointing fiduciary shall be liable for any act or
				omission of the annuity administrator except to the extent that—
								(1)the named fiduciary or appointing fiduciary
				violated section 404(a)(1)—
									(A)with respect to such allocation or
				designation, or
									(B)in continuing the
				allocation or designation,
									(2)the named fiduciary or appointing fiduciary
				would otherwise be liable in accordance with subsection (a), or
								(3)the entity appointed to be the annuity
				administrator is neither an insurance company nor approved to be an annuity
				administrator by the
				Secretary.
								.
					(b)Effective
			 dateThe amendments made by subsection (a) shall apply as of the
			 date of enactment of this Act.
				303.Availability of
			 distribution options
				(a)Lifetime income
			 investmentsBy the date that
			 is one year after the date of enactment of this Act, the Secretary of the
			 Treasury shall issue final regulations under which it is clarified that any
			 specified age or service condition (or combination of age and service
			 conditions) with respect to a lifetime income investment (as defined in section
			 401(a)(38)(B)(ii)) under a defined contribution plan shall be disregarded in
			 determining whether such lifetime income investment is currently available to
			 an employee for purposes of Treasury Regulation section 1.401(a)(4)–4(b) (or
			 any successor provision).
				(b)EnforcementAs
			 of the date of enactment of this Act, the Secretary of the Treasury shall
			 administer and enforce the law in accordance with subsection (a) with respect
			 to plan years beginning before, on, or after the date of enactment of this
			 Act.
				(c)Effective
			 dateThis section shall take effect as of the date of enactment
			 of this Act.
				304.Rollover of
			 insurance contracts to IRAs
				(a)In
			 generalSection 408(a)(3) is amended by inserting other
			 than insurance contracts that were rolled over to an IRA from a qualified
			 retirement plan described in clause (iii), (iv), or (vi) of section
			 402(c)(8)(B) provided that such contracts provide only incidental death
			 benefits taking into account both the IRA and the qualified retirement
			 plan after contract.
				(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to years beginning after December 31, 2013.
				305.Portability of
			 lifetime income options
				(a)In
			 generalSubsection (a) of section 401 is amended by inserting
			 after paragraph (37) the following new paragraph:
					
						(38)Portability of
				lifetime income
							(A)In
				generalA trust forming part of a defined contribution plan shall
				not be treated as failing to constitute a qualified trust under this section
				solely by reason of allowing—
								(i)qualified
				distributions of a lifetime income investment, or
								(ii)distributions of
				a lifetime income investment in the form of a qualified plan distribution
				annuity contract,
								on or
				after the date that is 90 days prior to the date on which such lifetime income
				investment is no longer authorized to be held as an investment option under the
				plan except as may otherwise be provided by regulations.(B)DefinitionsFor
				purposes of this subsection—
								(i)the term
				qualified distribution means a direct trustee-to-trustee transfer
				to an eligible retirement plan (as defined in section 402(c)(8)(B)), as
				described in section 401(a)(31)(A),
								(ii)the term
				lifetime income investment means an investment option that is
				designed to provide an employee with election rights—
									(I)that are not
				uniformly available with respect to other investment options under the plan,
				and
									(II)that are to a
				lifetime income feature available through a contract or other arrangement
				offered under the plan or under another eligible retirement plan (as defined in
				section 402(c)(8)(B)) through a direct trustee-to-trustee transfer to such
				other eligible retirement plan under section 401(a)(31)(A),
									(iii)the term
				lifetime income feature means—
									(I)a feature that
				guarantees a minimum level of income annually (or more frequently) for at least
				the remainder of the life of the employee or the joint lives of the employee
				and the employee’s designated beneficiary, or
									(II)an annuity
				payable on behalf of the employee under which payments are made in
				substantially equal periodic payments (not less frequently than annually) over
				the life of the employee or the joint lives of the employee and the employee’s
				designated beneficiary, taking into account the rules of clause (iii) of
				section 401(a)(9)(I), and
									(iv)the term qualified plan distribution
				annuity contract means an annuity contract purchased for a participant
				and distributed to the participant by a plan described in subparagraph (B) of
				section 402(c)(8) (without regard to clauses (i) and (ii)
				thereof).
								.
				(b)Cash or deferred
			 arrangementClause (i) of section 401(k)(2)(B) is amended by
			 striking or at the end of subclause (IV), by striking
			 and at the end of subclause (V) and inserting or,
			 and by adding at the end of clause (i) the following:
					
						(VI)with respect to amounts invested in a
				lifetime income investment (as defined in section 401(a)(38)(B)(ii)), the date
				that is 90 days prior to the date that such lifetime income investment may no
				longer be held as an investment option under the plan, provided that any
				distribution under this subclause must be in the form of a qualified
				distribution (as defined in section 401(a)(38)(B)(i)) or a qualified plan
				distribution annuity contract (as defined in section 401(a)(38)(B)(iv)),
				and
						.
				(c)Section
			 403(b) plans
					(1)Annuity
			 contractsParagraph (11) of section 403(b) is amended by striking
			 or at the end of subparagraph (B), by striking the period at the
			 end of subparagraph (C), and by inserting , or, and by adding at
			 the end the following:
						
							(D)with respect to amounts invested in a
				lifetime income investment (as defined in section 401(a)(38)(B)(ii)), the date
				that is 90 days prior to the date that such lifetime income investment may no
				longer be held as an investment option under the plan, provided that any
				distribution under this subparagraph must be in the form of a qualified
				distribution (as defined in section 401(a)(38)(B)(i)) or a qualified plan
				distribution annuity contract (as defined in section
				401(a)(38)(B)(iv)).
							.
					(2)Custodial
			 accountsClause (ii) of section 403(b)(7)(A) is amended to read
			 as follows:
						
							(ii)under the
				custodial account, no such amounts may be paid or made available to any
				distributee (unless such amount is a distribution to which section 72(t)(2)(G)
				applies) before—
								(I)the employee
				dies,
								(II)the employee
				attains age 59½,
								(III)the employee has
				a severance from employment,
								(IV)the employee
				becomes disabled (within the meaning of section 72(m)(7)),
								(V)in the case of
				contributions made pursuant to a salary reduction agreement (within the meaning
				of section 3121(a)(5)(D)), the employee encounters financial hardship,
				or
								(VI)with respect to amounts invested in a
				lifetime income investment (as defined in section 401(a)(38)(B)(ii)), the date
				that is 90 days prior to the date that such lifetime income investment may no
				longer be held as an investment option under the plan, provided that any
				distribution under this subparagraph must be in the form of a qualified
				distribution (as defined in section 401(a)(38)(B)(i)) or a qualified plan
				distribution annuity contract (as defined in section
				401(a)(38)(B)(iv)).
								.
					(d)Eligible
			 deferred compensation plansSubparagraph (A) of section 457(d)(1)
			 is amended by striking or at the end of clause (ii), by
			 inserting or at the end of clause (iii), and by adding after
			 clause (iii) the following:
					
						(iv)with respect to amounts invested in a
				lifetime income investment (as defined in section 401(a)(38)(B)(ii)), the date
				that is 90 days prior to the date that such lifetime income investment may no
				longer be held as an investment option under the plan, provided that any
				distribution under this subparagraph must be in the form of a qualified
				distribution (as defined in section 401(a)(38)(B)(i)) or a qualified plan
				distribution annuity contract (as defined in section
				401(a)(38)(B)(iv)),
						.
				(e)Effective
			 dateThe amendments made by
			 this section shall apply to plan years beginning after December 31,
			 2013.
				306.Lost Pension Plan
			 Registry
				(a)In
			 generalSubtitle C of title
			 IV of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1341 et
			 seq.) is amended by adding at the end the following:
					
						4051.Lost Pension
				Plan RegistryNo later than
				December 31, 2014, the corporation shall establish a database to be known as
				the Lost Pension Plan Registry. The corporation shall—
							(1)ensure that the database contains a record
				of the information described in section 6057(b) of the Internal Revenue Code of
				1986 that is transmitted by the Secretary of the Treasury to the corporation
				pursuant to section 6057(d) of such Code, and
							(2)post such record
				on the corporation's website in a manner calculated to inform participants and
				beneficiaries of the name, location, and contact information for any plan that
				has changed its identity or
				status.
							.
				(b)Amendment to the
			 Internal Revenue CodeSection 6057(d) of the Internal Revenue
			 Code of 1986 is amended by inserting and to the Pension Benefit Guaranty
			 Corporation before the period at the end.
				IVSimplification
			 and Clarification of Qualified Retirement Plan Rules
			401.Exception from
			 required distributions where aggregate retirement savings do not exceed
			 $100,000
				(a)In
			 generalSection 401(a)(9)
			 (relating to required distributions) is amended by adding at the end the
			 following new subparagraph:
					
						(I)Exception from
				required minimum distributions during life of employee or beneficiary where
				assets do not exceed $100,000
							(i)In
				generalIf, as of a measurement date, the aggregate balance to
				the credit of an employee under all applicable eligible retirement plans does
				not exceed $100,000, then the requirements of subparagraph (A) shall not apply
				to the employee during any succeeding calendar year. In addition, if, as of a
				measurement date, the aggregate balance to the credit of an employee under all
				applicable eligible retirement plans does not exceed $100,000, then the
				requirements of subparagraph (B) shall not apply during any succeeding calendar
				year to the employee’s designated beneficiary with respect to the designated
				beneficiary’s interest in the balance to the credit of the deceased
				employee.
							(ii)Applicable
				eligible retirement planFor purposes of this subparagraph, the
				term applicable eligible retirement plan means an eligible
				retirement plan (as defined in section 402(c)(8)(B)) and any other plan,
				contract, or arrangement to which the requirements of this paragraph
				apply.
							(iii)Special rule
				for benefits paid as a life annuity from defined benefit planIn
				determining the aggregate balance under clause (i), there shall not be taken
				into account the value of any benefits under a defined benefit plan that, on
				the measurement date, are being paid as a life annuity.
							(iv)Measurement
				date
								(I)Initial
				measurement datesThe initial measurement date for an individual
				is the last day of the calendar year preceding the earlier of—
									(aa)the
				calendar year in which the employee attains age 70½,
				or
									(bb)the
				calendar year in which the employee dies.
									(II)Subsequent
				measurement datesIf, in a calendar year, an individual who is
				exempted from the requirements of this paragraph pursuant to clause (i)
				receives contributions, rollovers, or transfers of amounts, or accrues
				additional benefits under a defined benefit plan, that were not previously
				taken into account in applying this subparagraph, then the last day of that
				calendar year shall be a new measurement date and a new determination shall be
				made as to whether clause (i) applies.
								(v)Determining
				value of defined benefit plan benefitsThe value of defined
				benefit plan benefits is determined in accordance with the applicable interest
				rate and applicable mortality rate assumptions under section 417(e), except
				that the value shall be equal to the amount of the single sum payment payable
				to the extent available under the plan.
							(vi)Phase-in of
				minimum distribution requirementsFor an individual whose
				aggregate balance exceeds the exemption level in clause (i) by less than
				$10,000, required minimum distribution requirements will phase in based on the
				ratio of—
								(I)the amount by
				which the aggregate balance exceeds the exemption level, to
								(II)$10,000.
								(vii)Cost of living
				adjustmentsThe Secretary shall adjust annually the $100,000
				amount specified in clause (i) for increases in the cost-of-living at the same
				time and in the same manner as adjustments under section 415(d); except that
				the base period shall be the calendar quarter beginning July 1, 2013, and any
				increase which is not a multiple of $5,000 shall be rounded to the next lowest
				multiple of
				$5,000.
							.
				(b)Effective
			 dateThe amendment made by this section shall apply to initial
			 measurement dates occurring on or after December 31, 2013.
				402.Expansion of
			 Employee Plans Compliance Resolution System
				(a)In
			 generalNot later than one
			 year after the date of the enactment of this Act, the Secretary of the Treasury
			 shall modify the Employee Plans Compliance Resolution System (as described in
			 Revenue Procedure 2013–12) to achieve the results specified in the succeeding
			 subsections of this section and to further facilitate corrections and
			 compliance in such other means as the Secretary deems appropriate.
				(b)Loan
			 error
					(1)In the case of plan loan errors for which
			 corrections are specified under the voluntary compliance program,
			 self-correction shall be made available by methods applicable to such loans
			 through the voluntary compliance program.
					(2)The Secretary of
			 Labor shall treat any loan error corrected pursuant to paragraph (1) as meeting
			 the requirements of the Voluntary Fiduciary Correction Program of the
			 Department of Labor.
					(c)457(b)
			 plan correctionThe Secretary
			 of the Treasury shall update the Employee Plans Compliance Resolution System to
			 provide the same type of comprehensive correction program that is available
			 under such system to retirement plans qualified under section 401(a) of the
			 Internal Revenue Code of 1986 to plans maintained pursuant to section 457(b) of
			 such Code by an employer described in section 457(e)(1)(A) of such Code.
				(d)EPCRS for
			 IRAsThe Secretary of the
			 Treasury shall expand the Employee Plans Compliance Resolution System to allow
			 custodians of individual retirement plans to address inadvertent errors for
			 which the owner of an individual retirement plan was not at fault, including
			 (but not limited to)—
					(1)waivers of the
			 excise tax that would otherwise apply under section 4974 of the Internal
			 Revenue Code of 1986,
					(2)under the self-correction component of the
			 Employee Plans Compliance Resolution System, waivers of the 60-day deadline for
			 a rollover where the deadline is missed for reasons beyond the reasonable
			 control of the account owner, and
					(3)rules permitting a
			 nonspouse beneficiary to return distributions to an inherited individual
			 retirement plan described in section 408(d)(3)(C) of the Internal Revenue Code
			 of 1986 in a case where, due to an inadvertent error by a service provider, the
			 beneficiary had reason to believe that the distribution could be rolled over
			 without inclusion in income of any part of the distributed amount.
					(e)Required minimum
			 distribution correctionsThe Secretary of the Treasury shall
			 expand the Employee Plans Compliance Resolution System to allow plans to which
			 such system applies and custodians of individual retirement plans to
			 self-correct, without an excise tax, any inadvertent errors pursuant to which a
			 distribution is made no more than 180 days after it was required to be
			 made.
				(f)Automatic
			 feature error correctionIn order to promote the adoption of
			 automatic enrollment and automatic escalation, the Secretary of the Treasury
			 shall modify the Employee Plans Compliance Resolution System to establish
			 specific correction methods for errors in implementing automatic enrollment and
			 automatic escalation features.
				403.Use of
			 forfeitures to fund safe harbor contributions
				(a)In
			 generalSection 401(k) (as amended by this Act) is amended by
			 adding at the end the following new paragraph:
					
						(17)A matching
				contribution or nonelective contribution described in paragraph (3)(D)(ii),
				subparagraph (B) or (C) of paragraph (12), or paragraph (13)(D) shall not fail
				to satisfy the definition under such paragraph merely because the contribution
				is funded in whole or in part by
				forfeitures.
						.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 forfeitures allocated in accordance with section 401(k)(14) of the Internal
			 Revenue Code of 1986 (as amended by subsection (a)) before, on or after the
			 date of enactment of this Act.
				404.Substantial
			 cessation of operations
				(a)In
			 generalSubsection (e) of
			 section 4062 of the Employee Retirement Income Security Act of 1974 is amended
			 by striking If an employer and inserting (1)
			 In General.—If
			 an employer, and by adding at the end thereof the following new
			 paragraph:
					
						(2)Substantial
				cessation of operationsAn employer shall not be treated as
				having a cessation described in paragraph (1) unless—
							(A)all operations at
				a facility in a location are ceased and—
								(i)such cessation is
				reasonably expected to be permanent,
								(ii)no portion of
				such operations is moved to another facility at a different location,
								(iii)no portion of
				such operations is assumed or otherwise transferred to another employer,
				and
								(iv)no other
				operations are reasonably expected to be maintained at such facility,
				and
								(B)as a result of the cessation described in
				subparagraph (A), more than 20 percent of the employees of the employer have a
				termination of employment that is reasonably expected to be permanent. For
				purposes of this subparagraph, employees of the employer shall include all
				employees treated as employed by a single employer under sections 210(c) and
				(d).
							.
				(b)Direction to the
			 corporationThe Pension Benefit Guaranty Corporation shall not
			 take any enforcement, administrative, or other actions pursuant to section
			 4062(e) of such Act that are inconsistent with subparagraph (A) of section
			 4062(e)(2) of such Act, as amended, without regard to whether such actions
			 relate to a cessation or other event that occurs before or after the date of
			 enactment of this Act.
				(c)Effective
			 dateSubsection (b) and the amendment made by subsection (a)
			 shall apply as of the date of enactment of this Act.
				405.Church plan
			 clarification
				(a)Application of
			 controlled group rules to church plans
					(1)In
			 generalSection 414(c) is
			 amended—
						(A)by striking For purposes and
			 inserting the following:
							
								(1)In
				generalFor
				purposes
								,
				and
						(B)by adding at the end the following new
			 paragraph:
							
								(2)Church
				plans
									(A)General
				RuleExcept as provided in subparagraphs (B) and (C), for
				purposes of this subsection and subsection (m), an organization that is
				otherwise eligible to participate in a church plan as defined in subsection (e)
				shall not be aggregated with another such organization and treated as a single
				employer with such other organization unless—
										(i)one such
				organization provides directly or indirectly at least 80 percent of the
				operating funds for the other organization during the preceding tax year of the
				recipient organization, and
										(ii)there is a degree
				of common management or supervision between the organizations.
										For
				purposes of this subparagraph, a degree of common management or supervision
				exists only if the organization providing the operating funds is directly
				involved in the day-to-day operations of the other organization.(B)Nonqualified
				Church-Controlled OrganizationsNotwithstanding the provisions of
				subparagraph (A), for purposes of this subsection and subsection (m), an
				organization that is a nonqualified church-controlled organization shall be
				aggregated with one or more other nonqualified church-controlled organizations,
				or with an organization that is not exempt from tax under section 501, and
				treated as a single employer with such other organizations, if at least 80
				percent of the directors or trustees of such organizations are either
				representatives of, or directly or indirectly controlled by, the first
				organization. For purposes of this subparagraph, a nonqualified church
				controlled organization shall mean a church-controlled organization
				described in section 501(c)(3) that is not a qualified church-controlled
				organization described in section 3121(w)(3)(B).
									(C)Permissive
				Aggregation Among Church-Related OrganizationsOrganizations
				described in subparagraph (A) may elect to be treated as under common control
				for purposes of this subsection. Such election shall be made by the church or
				convention or association of churches with which such organizations are
				associated within the meaning of section 414(e)(3)(D), or by an organization
				determined by such church or convention or association of churches to be the
				appropriate organization for making such election.
									(D)Permissive
				Disaggregation of Church-Related OrganizationsFor purposes of
				subparagraph (A) above, in the case of a church plan (as defined in section
				414(e)), any employer may permissively disaggregate those entities that are not
				churches (as defined in section 403(b)(12)(B)) separately from those entities
				that are churches, even if such entities maintain separate church plans.
									(E)Anti-Abuse
				RuleFor purposes of subparagraphs (A) and (B), the anti-abuse
				rule in Treasury Regulation section 1.414(c)–5(f) shall
				apply.
									.
						(2)Effective
			 dateThe amendments made by this subsection shall apply to
			 taxable years beginning before, on, or after the date of the enactment of this
			 Act.
					(b)Application of
			 contribution and funding limitations to 403(b)
			 grandfathered defined benefit plans
					(1)In
			 generalSection 251(e)(5) of
			 the Tax Equity and Fiscal Responsibility Act of 1982 (Public Law 97–248), is
			 amended—
						(A)by striking
			 403(b)(2) and inserting 403(b), and
						(B)by inserting
			 before the period at the end the following: , and shall be subject to
			 the applicable limitations of section 415(b) of such Code as if it were a
			 defined benefit plan under section 401(a) of such Code and not the limitations
			 of section 415(c) of such Code (relating to limitation for defined contribution
			 plans)..
						(2)Effective
			 dateThe amendments made by this subsection shall apply as if
			 included in the enactment of the Tax Equity and Fiscal Responsibility Act of
			 1982.
					(c)Automatic
			 enrollment by church plans
					(1)In
			 generalThis subsection shall
			 supersede any law of a State that relates to wage, salary, or payroll payment,
			 collection, deduction, garnishment, assignment or withholding which would
			 directly or indirectly prohibit or restrict the inclusion in any church plan
			 (as defined in this subsection) of an automatic contribution
			 arrangement.
					(2)Definition of
			 automatic contribution arrangementFor purposes of this
			 subsection, the term automatic contribution arrangement means an
			 arrangement—
						(A)under which a
			 participant may elect to have the plan sponsor make payments as contributions
			 under the plan on behalf of the participant, or to the participant directly in
			 cash, and
						(B)under which a
			 participant is treated as having elected to have the plan sponsor make such
			 contributions in an amount equal to a uniform percentage of compensation
			 provided under the plan until the participant specifically elects not to have
			 such contributions made (or specifically elects to have such contributions made
			 at a different percentage).
						(3)Notice
			 requirements
						(A)The plan
			 administrator of an automatic contribution arrangement shall, within a
			 reasonable period before such plan year, provide to each participant to whom
			 the arrangement applies for such plan year notice of the participant’s rights
			 and obligations under the arrangement which—
							(i)is
			 sufficiently accurate and comprehensive to apprise the participant of such
			 rights and obligations, and
							(ii)is
			 written in a manner calculated to be understood by the average participant to
			 whom the arrangement applies.
							(B)A notice shall not
			 be treated as meeting the requirements of subparagraph (A) with respect to a
			 participant unless—
							(i)the
			 notice includes an explanation of the participant’s right under the arrangement
			 not to have elective contributions made on the participant’s behalf (or to
			 elect to have such contributions made at a different percentage),
							(ii)the
			 participant has a reasonable period of time, after receipt of the notice
			 described in subparagraph (A) and before the first elective contribution is
			 made, to make such election, and
							(iii)the notice
			 explains how contributions made under the arrangement will be invested in the
			 absence of any investment election by the participant.
							(4)Effective
			 dateThis subsection shall take effect on the date of the
			 enactment of this Act.
					(d)Allow certain
			 plan transfers and mergers
					(1)In
			 generalSection 414 is
			 amended by adding at the end the following new subsection:
						
							(y)Certain plan
				transfers and mergers
								(1)In
				generalUnder rules prescribed by the Secretary, except as
				provided in paragraph (2), no amount shall be includible in gross income by
				reason of—
									(A)a transfer of all
				or a portion of the account balance of a participant or beneficiary, whether or
				not vested, from a plan described in section 401(a) or an annuity contract
				described in section 403(b), which is a church plan described in section 414(e)
				to an annuity contract described in section 403(b), if such plan and annuity
				contract are both maintained by the same church or convention or association of
				churches,
									(B)a transfer of all
				or a portion of the account balance of a participant or beneficiary, whether or
				not vested, from an annuity contract described in section 403(b) to a plan
				described in section 401(a) or an annuity contract described in section 403(b),
				which is a church plan described in section 414(e), if such plan and annuity
				contract are both maintained by the same church or convention or association of
				churches, or
									(C)a merger of a plan
				described in section 401(a), or an annuity contract described in section
				403(b), which is a church plan described in section 414(e) with an annuity
				contract described in section 403(b), if such plan and annuity contract are
				both maintained by the same church or convention or association of
				churches.
									(2)LimitationParagraph
				(1) shall not apply to a transfer or merger unless the participant’s or
				beneficiary's benefit immediately after the transfer or merger is equal to or
				greater than the participant’s or beneficiary's benefit immediately before the
				transfer or merger.
								(3)QualificationA plan or annuity contract shall not fail
				to be considered to be described in sections 401(a) or 403(b) merely because
				such plan or account engages in a transfer or merger described in this
				subsection.
								(4)DefinitionsFor
				purposes of this subsection:
									(A)ChurchThe
				term church includes an organization described in subparagraph (A)
				or (B)(ii) of subsection (e)(3).
									(B)Annuity
				contractThe term
				annuity contract includes a custodial account described in section
				403(b)(7) and a retirement income account described in section
				403(b)(9).
									.
					(2)Effective
			 dateThe amendment made by this subsection shall apply to
			 transfers or mergers occurring after the date of the enactment of this
			 Act.
					(e)Investments by
			 church plans in collective trusts
					(1)In
			 generalIn the case
			 of—
						(A)a church plan (as defined in section 414(e)
			 of the Internal Revenue Code 1986), including a plan described in section
			 401(a) of such Code and a retirement income account described in section
			 403(b)(9) of such Code, and
						(B)an organization described in section
			 414(e)(3)(A) of such Code the principal purpose or function of which is the
			 administration of such a plan or account,
						the assets
			 of such plan, account, or organization (including any assets otherwise
			 permitted to be commingled for investment purposes with the assets of such a
			 plan, account, or organization) may be invested in a group trust otherwise
			 described in Internal Revenue Service Revenue Ruling 81–100 (as modified by
			 Internal Revenue Service Revenue Rulings 2004–67 and 2011–1), or any subsequent
			 revenue ruling that supersedes or modifies such revenue ruling, without
			 adversely affecting the tax status of the group trust, such plan, account, or
			 organization, or any other plan or trust that invests in the group
			 trust.(2)Effective
			 dateThis subsection shall apply to investments made after the
			 date of the enactment of this Act.
					406.Protecting older,
			 longer service participants
				(a)In
			 generalParagraph (4) of section 401(a) of the Internal Revenue
			 Code of 1986 is amended to read as follows:
					
						(4)Nondiscrimination
							(A)In
				generalA trust shall not constitute a qualified trust under this
				section unless the contributions or benefits provided under the plan do not
				discriminate in favor of highly compensated employees (within the meaning of
				section 414(q)). For purposes of this paragraph, there shall be excluded from
				consideration employees described in section 410(b)(3) (A) and (C).
							(B)Protection of
				older, longer service participants
								(i)(I)A defined benefit plan described in
				subclause (II) shall not fail to satisfy this paragraph with respect to plan
				benefits, rights, or features by reason of—
										(aa)the composition of the closed class
				of participants described in subclause (II), or
										(bb)the benefits, rights, or features
				provided to such closed class.
										(II)A
				plan is described in this subclause if—
										(aa)the plan provides benefits, rights,
				or features to a closed class of participants,
										(bb)such closed class and such benefits,
				rights, and features satisfy the requirements of subparagraph (A) (without
				regard to this clause) as of the date that the class was closed, and
										(cc)after the date as of which the class was
				closed, any plan amendments that modify the closed class or the benefits,
				rights, and features provided to such closed class satisfy subparagraph (A)
				(without regard to this clause).
										If a plan amendment causes a plan to
				cease to be described in this subclause (II) by reason of subclause (II)(cc),
				the plan is nevertheless described in this subclause (II) if such plan
				satisfies this subclause (II) (without regard to subclause (II)(cc)) as of the
				effective date of such amendment. In such cases, subclauses (II)(bb) and (cc)
				shall subsequently be applied by reference to the effective date of the plan
				amendment, rather than by reference to the original date that the class was
				closed.(ii)(I)A defined contribution plan described in
				subclause (II) shall permitted to be tested on a benefits basis.
									(II)A
				defined contribution plan is described in this subclause if—
										(aa)the plan provides make-whole
				contributions to a closed class of participants whose defined benefit plan
				accruals have been reduced or eliminated,
										(bb)such closed class of participants
				satisfies section 410(b)(2)(A)(i) as of the date that the class of participants
				was closed, and
										(cc)after the date as of which the class was
				closed, any plan amendments that modify the closed class or the allocations,
				benefits, rights, and features provided to such closed class satisfy
				subparagraph (A) (without regard to this clause).
										If a plan amendment causes a plan to
				cease to be described in this subclause (II) by reason of subclause (II)(cc),
				the plan is nevertheless described in this subclause (II) if such plan
				satisfies this subclause (II) (without regard to subclause (II)(cc)) as of the
				effective date of such amendment. In such cases, subclause (II)(bb) and (cc)
				shall subsequently be applied by reference to the effective date of the plan
				amendment, rather than by reference to the original date that the class was
				closed.(III)In addition to other testing
				methodologies otherwise applicable, for purposes of determining compliance with
				this paragraph and with section 410(b) of the portion of one or more defined
				contribution plans described in subclause (II) that provide make-whole
				contributions, such portion of such plans may be aggregated and tested on a
				benefits basis with the portion of one or more defined contribution plans
				that—
										(aa)provides matching contributions (as
				defined in subsection (m)(4)(A)), or
										(bb)consists of an employee stock
				ownership plan within the meaning of section 4975(e)(7) or a tax credit
				employee stock ownership plan within the meaning of section 409(a).
										For such purposes, matching
				contributions shall be treated in the same manner as employer contributions
				that are made without regard to whether an employee makes an elective
				contribution or employee contribution, including for purposes of applying the
				rules of subsection (l).(C)DefinitionsFor
				purposes of this paragraph—
								(i)Make-whole
				contributionsThe term make-whole contributions
				means allocations for each employee in the class that are reasonably
				calculated, in a consistent manner, to replace some or all of the retirement
				benefits that the employee would have received under the defined benefit plan
				and any other plan or arrangement if the employee had continued to benefit at
				the same level under such defined benefit plan and such other plan or
				arrangement.
								(ii)References to
				closed class of participantsReferences to a closed class of
				participants and similar references to a closed class shall include
				arrangements under which one or more classes of participants are closed.
								(D)Protecting
				grandfathered participants in defined benefit plans
								(i)One or more
				defined benefit plans described in clause (ii) shall be permitted to be tested
				on a benefits basis with one or more defined contribution plans.
								(ii)A defined benefit
				plan is described in this clause if—
									(I)the plan provides
				benefits to a closed class of participants,
									(II)the plan and such
				benefits satisfy the requirements of subparagraph (A) (without regard to this
				subparagraph) as of the date the class was closed, and
									(III)after the date
				as of which the class was closed, any plan amendments that modify the closed
				class or the benefits provided to such closed class satisfy subparagraph (A)
				(without regard to this subparagraph).
									If a plan amendment causes a plan to
				cease to be described in this clause (ii) by reason of subclause (III), the
				plan is nevertheless described in this clause (ii) if such plan satisfies this
				clause (ii) (without regard to subclause (III)) as of the effective date of
				such amendment. In such cases, subclauses (II) and (III) shall subsequently be
				applied by reference to the effective date of the plan amendment, rather than
				by reference to the original date that the class was closed.(iii)In addition to
				other testing methodologies otherwise applicable, for purposes of determining
				compliance with this paragraph and with section 410(b) of one or more defined
				benefit plans described in clause (ii), such plans may be aggregated and tested
				on a benefits basis with the portion of one or more defined contribution plans
				that—
									(I)provides matching
				contributions (as defined in subsection (m)(4)(A)), or
									(II)consists of an
				employee stock ownership plan within the meaning of section 4975(e)(7) or a tax
				credit employee stock ownership plan within the meaning of section
				409(a).
									For such purposes, matching
				contributions shall be treated in the same manner as employer contributions
				that are made without regard to whether an employee makes an elective
				contribution or employee contribution, including for purposes of applying the
				rules of subsection (l).(E)RulesThe
				Secretary may prescribe rules designed to prevent abuse of the plan designs
				otherwise permitted by reason of subparagraphs (B) and (D). Such rules shall be
				directed towards abuses under which the defined benefit plan was established
				within a specified period prior to the date that—
								(i)the class of participants described in
				subparagraphs (B)(i)(II)(aa), (B)(ii)(II)(aa), and (D)(ii)(I) is closed,
				or
								(ii)the defined
				benefit plan accruals have been reduced or eliminated, in the case of the
				make-whole contributions described in subparagraph (C).
								(F)Transition
				rulesWithin one year after the date of enactment of the
				Retirement Plan Simplification and Enhancement Act of 2013, the Secretary shall
				prescribe rules that facilitate the use of the provisions of subparagraph (B)
				and (D) without regard to—
								(i)whether the
				closing of the class of participants referred to in such subparagraphs occurred
				before or after such date of enactment, or
								(ii)plan amendments
				that were adopted or effective before such date of enactment and that would not
				have been necessary if subparagraphs (B) and (D) had been in
				effect.
								.
				(b)Participation
			 requirementsParagraph (26) of section 401(a) of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 subparagraph:
					
						(I)Protected
				participantsA plan described in this subparagraph shall be
				deemed to satisfy the requirements of subparagraph (A). A plan is described in
				this paragraph if—
							(i)the plan is
				amended to—
								(I)cease all benefit
				accruals, or
								(II)provide future
				benefit accruals only to a closed class of participants, and
								(ii)the plan
				satisfies subparagraph (A) (without regard to this subparagraph) as of the
				effective date of the amendment.
							The
				Secretary may prescribe such rules as are necessary or appropriate to fulfill
				the purposes of this subparagraph, including prevention of abuse of this
				subparagraph in the case of plans established within a specific period prior to
				the effective date of the
				amendment..
				(c)Effective
			 dateThe amendments made by
			 this section shall take effect on the date of the enactment of this Act,
			 without regard to whether any plan modifications referenced in such amendments
			 are adopted or effective before, on, or after such date of enactment.
				407.Review and
			 report to the Congress relating to reporting and disclosure
			 requirements
				(a)StudyAs
			 soon as practicable after the date of the enactment of this Act, the Secretary
			 of Labor, the Secretary of the Treasury, and the Pension Benefit Guaranty
			 Corporation shall review the reporting and disclosure requirements of—
					(1)title I of the
			 Employee Retirement Income Security Act of 1974 applicable to pension plans (as
			 defined in section 3(2) of such Act), and
					(2)the Internal
			 Revenue Code of 1986 applicable to qualified retirement plans (as defined in
			 section 4974(c) of such Code without regard to paragraphs (4) and (5)
			 thereof).
					(b)ReportNot
			 later than 18 months after the date of the enactment of this Act, the Secretary
			 of Labor, the Secretary of the Treasury, and the Pension Benefit Guaranty
			 Corporation, jointly, shall make such recommendations as may be appropriate to
			 the appropriate committees of the Congress to consolidate, simplify,
			 standardize, and improve the applicable reporting and disclosure requirements
			 so as to simplify reporting for plans referenced to in subsection (a) and
			 ensure that needed understandable information is provided to participants and
			 beneficiaries of such plans.
				408.Consolidation of
			 defined contribution plan notices
				(a)In
			 general
					(1)Not later than 18 months after the date of
			 the enactment of this Act, the Secretary of Labor and the Secretary of the
			 Treasury shall adopt final regulations providing that a plan may, but is not
			 required to, consolidate two or more of the notices required under sections
			 404(c)(5)(B) and 514(e)(3) of the Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1144(e)(3)), sections 401(k)(12)(D), 401(k)(13)(E), and
			 414(w)(4) of the Internal Revenue Code of 1986, and section 2550.404a–5 of
			 title 29, Code of Federal Regulations (29 C.F.R. 2550.404a–5) into a single
			 notice or, to the extent provided by such regulations, consolidate such notices
			 with the summary plan description or summary of material modifications
			 described in section 104(b) of the Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1024(b)), so long as the combined notice, summary plan
			 description or summary of material modifications includes the required content,
			 clearly identifies the issues addressed therein, and is provided at the time
			 and with the frequency required for each such notice.
					(2)The Secretary of
			 Labor and the Secretary of the Treasury may include in such regulations rules
			 to ensure that, to the extent such notices are consolidated with the summary
			 plan description or summary of material modifications, the presentation,
			 placement, or prominence of the information in such notices shall not have the
			 effect of failing to inform participants and beneficiaries regarding the
			 information in such notices.
					(b)Provision of
			 annual notices without regard to plan year
					(1)Clause (i) of
			 section 404(c)(5)(B) of the Employee Retirement Income Security Act of 1974 (29
			 U.S.C. 1104(c)(5)(B)) is amended—
						(A)in subclause (I)
			 by striking within a reasonable period of time before each plan
			 year, and inserting within a reasonable period before the
			 arrangement described in subparagraph (A) applies to such participant or
			 beneficiary, and thereafter at least once within any 12-month period (without
			 regard to the plan year) during which such arrangement applies,,
			 and
						(B)in subclause (II)
			 by striking and before the beginning of the plan year.
						(2)Subparagraph (A)
			 of section 514(e)(3) of the Employee Retirement Income Security Act of 1974 (29
			 U.S.C. 1144(e)(3)(A)) is amended by striking , within a reasonable
			 period before such plan year, provide to each participant to whom the
			 arrangement applies for such plan year and inserting , within a
			 reasonable period before the arrangement applies to a participant or
			 beneficiary, and thereafter at least once within any 12-month period (without
			 regard to the plan year) during which such arrangement applies,
			 provide.
					(3)Clause (i) of
			 section 401(k)(13)(E) of the Internal Revenue Code of 1986 is amended by
			 striking , within a reasonable period before each plan year, each
			 employee eligible to participate in the arrangement for such year
			 receives and inserting each employee eligible to participate in
			 the arrangement receives, within a reasonable period before the employee
			 becomes eligible, and thereafter within a reasonable period before each plan
			 year during which such arrangement applies,.
					(4)Subparagraph (D)
			 of section 401(k)(12) of the Internal Revenue Code of 1986 is amended by
			 striking , within a reasonable period before any year, given written
			 notice and inserting given written notice, within a reasonable
			 period before the employee becomes eligible, and thereafter within a reasonable
			 period before each plan year during which such arrangement
			 applies,.
					(5)Subparagraph (A)
			 of section 414(w)(4) of the Internal Revenue Code of 1986 is amended by
			 striking , within a reasonable period before each plan year, give to
			 each employee to whom an arrangement described in paragraph (3) applies for
			 such plan year and inserting , within a reasonable period before
			 an arrangement described in paragraph (3) applies to an employee, and
			 thereafter at least once within any 12-month period (without regard to the plan
			 year) during which such arrangement applies, give to each such
			 employee.
					409.Performance
			 benchmarks for asset allocation fundsNot later than six months after the date of
			 enactment of this Act, the Secretary of Labor shall modify the regulations
			 under section 404 of the Employee Retirement Income Security Act of 1974 to
			 provide that, in the case of a designated investment alternative that contains
			 a mix of asset classes, a plan administrator may, but is not required to, use a
			 benchmark that is a blend of different broad-based securities market indices
			 if—
				(1)the blend is
			 reasonably representative of the asset class holdings of the designated
			 investment alternative;
				(2)for purposes of determining the blend’s
			 returns for 1-, 5-, and 10-calendar year periods (or for the life of the
			 alternative, if shorter), the blend is modified at least once per year to
			 reflect changes in the asset class holdings of the designated investment
			 alternative; and
				(3)each securities
			 market index that is used for an associated asset class would separately
			 satisfy the requirements of such regulations for such asset class.
				410.Permit
			 nonspousal beneficiaries to roll assets to plans
				(a)In
			 generalSection 402(c) is
			 amended by adding at the end the following new paragraph:
					
						(12)Distributions
				to qualified plan of nonspouse beneficiaryIf, with respect to any portion of a
				distribution from an eligible retirement plan described in paragraph
				(8)(B)(iii) of a deceased employee, a direct trustee-to-trustee transfer is
				made to a plan or annuity described in clause (iii), (iv), (v), or (vi) of
				paragraph (8)(B) of an individual who is a designated beneficiary (as defined
				by section 401(a)(9)(E)) of the employee and who is not the surviving spouse of
				the employee—
							(A)the transfer shall
				be treated as an eligible rollover distribution, and
							(B)section
				401(a)(9)(B) (other than clause (iv) thereof) shall apply to such
				plan.
							.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 distributions made after the date of the enactment of this Act.
				411.Eliminate the
			 “first day of the month” requirement
				(a)In
			 generalParagraph (4) of
			 section 457(b) is amended to read as follows:
					
						(4)which provides that compensation will be
				deferred only if an agreement providing for such deferral has been entered into
				before the compensation is currently available to the
				individual,
						.
				(b)Effective
			 dateThe amendment made by this section shall apply to years
			 beginning after the date of the enactment of this Act.
				VProvisions ensuring equity in
			 divorce
			501.Special rules relating to treatment of
			 qualified domestic relations orders
				(a)Preservation of assets
					(1)Amendment of 1986 codeSection 414(p) is amended by redesignating
			 paragraph (13) as paragraph (14) and by inserting after paragraph (12) the
			 following new paragraph:
						
							(13)Preservation of assets
								(A)In generalIf a spouse or former spouse of a
				participant notifies a plan in writing that—
									(i)an action is pending pursuant to a State
				domestic relations law (including a community property law), and
									(ii)all or a portion of the benefits payable
				with respect to the participant under the plan are a subject of such
				action,
									and includes with the notice
				evidence of the pendency of the action, the plan administrator shall, during
				the segregation period, separately account for 50 percent of such benefits. Any
				amounts so separately accounted for may not be distributed by the plan during
				the segregation period.(B)Segregation periodFor purposes of subparagraph (A), the term
				segregation period means the period—
									(i)beginning on the date of the receipt of the
				notice, and
									(ii)ending as of the close of the 90-day period
				beginning on such date (or, if earlier, the date of receipt of a domestic
				relations order with respect to the participant and the spouse or former spouse
				or the date the action is no longer pending).
									The segregation period shall be
				extended for 1 or more additional periods described in the preceding sentence
				upon notice by the spouse or former spouse that the action described in
				subparagraph (A) is still pending as of the close of any prior segregation
				period..
					(2)Amendment of Employee Retirement Income
			 Security Act of 1974Section
			 206(d)(3) of the Employee Retirement Income Security Act of 1974 (29 U.S.C.
			 1056(d)(3)) is amended by redesignating subparagraph (N) as subparagraph (O)
			 and by inserting after subparagraph (M) the following new subparagraph:
						
							(N)Preservation of assets
								(i)In generalIf a spouse or former spouse of a
				participant notifies a plan in writing that—
									(I)an action is pending pursuant to a State
				domestic relations law (including a community property law), and
									(II)all or a portion of the benefits payable
				with respect to the participant under the plan are a subject of such
				action,
									and includes with the notice evidence of
				the pendency of the action, the plan administrator shall, during the
				segregation period, separately account for 50 percent of such benefits. Any
				amounts so separately accounted for may not be distributed by the plan during
				the segregation period.(ii)Segregation periodFor purposes of clause (i), the term
				segregation period means the period—
									(I)beginning on the date of the receipt of the
				notice, and
									(II)ending as of the close of the 90-day period
				beginning on such date (or, if earlier, the date of receipt of a domestic
				relations order with respect to the participant and the spouse or former spouse
				or the date the action is no longer pending).
									The segregation period shall be extended
				for 1 or more additional periods described in the preceding sentence upon
				notice by the spouse or former spouse that the action described in clause (i)
				is still pending as of the close of any prior segregation
				period..
					(b)Penalty for failure To provide information
			 regarding alternate payeesSection 502(c) of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1132(c)) is amended by redesignating
			 paragraphs (8) and (9) as paragraphs (9) and (10), respectively, and by
			 inserting after paragraph (7) the following new paragraph:
					
						(8)Failure to provide information regarding
				alternate payeesThe
				Secretary may assess a civil penalty against any plan administrator of up to
				$100 a day from the date of the plan administrator's failure or refusal to
				provide the information the plan administrator is required to provide under
				regulations under this Act to prospective alternative payees under a domestic
				relations order under section 206(d)(3) or to the Secretary or any
				representative of a prospective alternative payee in connection with such an
				order.
						.
				(c)Allocation of plan expenses in complying
			 with domestic relations orders
					(1)Amendment of 1986 codeSection 414(p), as amended by subsection
			 (a), is amended by redesignating paragraph (14) as paragraph (15) and by
			 inserting after paragraph (13) the following new paragraph:
						
							(14)Allocation of expensesAny expenses incurred by a plan with
				respect to compliance with the requirements of this subsection shall not be
				allocated to an individual participant but rather shall be allocated among all
				participants on the basis of the relative value of each participant's share of
				the assets of the plan, on the basis of a flat amount per participant, or on
				any other reasonable basis provided for under the
				plan.
							.
					(2)Amendment of Employee Retirement Income
			 Security Act of 1974Section
			 206(d)(3) of the Employee Retirement Income Security Act of 1974 (29 U.S.C.
			 1056(d)(3)), as amended by subsection (a), is amended by redesignating
			 subparagraph (O) as subparagraph (P) and by inserting after subparagraph (N)
			 the following new subparagraph:
						
							(O)Allocation of expensesAny expenses incurred by a plan with
				respect to compliance with the requirements of this paragraph shall not be
				allocated to an individual participant but rather shall be allocated among all
				participants on the basis of the relative value of each participant's share of
				the assets of the plan, on the basis of a flat amount per participant, or on
				any other reasonable basis provided for under the
				plan.
							.
					(d)Effective
			 dateThe amendments made by
			 this section shall apply to plan years beginning after December 31,
			 2013.
				502.Elimination of current connection
			 requirement under Railroad Retirement Act for certain survivors
				(a)In generalSection 2(d)(1) of the Railroad Retirement
			 Act of 1974 (45 U.S.C. 231a(d)(1)), in the matter preceding paragraph (i), is
			 amended by inserting , except with respect to survivors described in
			 paragraph (i), (ii), or (v), after December 31, 1995)
			 and.
				(b)Effective dates
					(1)In generalThe amendment made by subsection (a) shall
			 take effect on the date of enactment of this Act.
					(2)Retroactive application to certain
			 survivorsIf a survivor of a
			 deceased employee would be entitled to an annuity by reason of the amendment
			 made by subsection (a) but for the fact that the employee died before the date
			 of the enactment of this Act, the survivor shall be entitled to such an annuity
			 but only with respect to annuity payments for months beginning on or after such
			 date. Appropriate adjustments shall be made in annuity payments of other
			 individuals to reflect any annuity payable by reason of this paragraph.
					503.Permitting divorced spouses and widows and
			 widowers to remarry after turning 60 without a penalty under Railroad
			 Retirement Act
				(a)In general
					(1)Divorced spouseSection 2(c)(4) of the Railroad Retirement
			 Act of 1974 (45 U.S.C. 231a(c)(4)) is amended by adding at the end the
			 following new sentence: For purposes of paragraph (ii)(B), if a divorced
			 wife marries after attaining age 60, such marriage shall be deemed not to have
			 occurred..
					(2)Widows and widowersSection 2(d)(1)(v) of the Railroad
			 Retirement Act of 1974 (45 U.S.C. 231a(d)(1)(v)) is amended by adding at the
			 end the following new sentence: For purposes of this paragraph, if a
			 widow marries after attaining age 60, such marriage shall be deemed not to have
			 occurred..
					(b)Effective dates
					(1)In generalThe amendments made by this section shall
			 take effect on the date of enactment of this Act.
					(2)Retroactive applicationIf a divorced wife, widow, or widower would
			 be entitled to an annuity by reason of the amendments made by this section but
			 for the fact the individual was married before the date of the enactment of
			 this Act, the individual shall be entitled to such an annuity but only with
			 respect to annuity payments for months beginning on or after such date.
			 Appropriate adjustments shall be made in annuity payments of other individuals
			 to reflect any annuity payable by reason of this paragraph.
					504.Repeal of jurisdictional requirement for
			 court to treat military retirement pay as property of the military member and
			 spouse
				(a)In generalSection 1408(c) of title 10, United States
			 Code, is amended by striking paragraph (4).
				(b)Effective
			 dateThe amendment made by
			 this section shall apply to final decrees issued on or after the date of the
			 enactment of this Act.
				505.Modification of reductions in disposable
			 retired pay for payments in compliance with court orders
				(a)In generalSection 1408(d) of title 10, United States
			 Code, is amended by adding at the end the following new paragraph:
					
						(8)Notwithstanding subsection (a)(4) or
				(e)(1), if the disposable retired pay of a member is reduced under subparagraph
				(B) of subsection (a)(4) as a result of a waiver required to receive
				compensation under title 38, or is reduced under subparagraph (C) of subsection
				(a)(4), the Secretary concerned shall pay (subject to any other limitation
				under this section) to the spouse or former spouse the lesser of—
							(A)the amount payable under the final court
				order from the disposable retired pay (determined without regard to such
				reductions), or
							(B)100 percent of the disposable retired pay
				(determined after such
				reductions).
							.
				(b)Effective
			 DateThe amendment made by
			 this section shall apply to payments of disposable retired pay attributable to
			 periods beginning on or after the date of the enactment of this Act with
			 respect to final court orders issued on, before, or after such date.
				506.Survivor
			 annuities for widows, widowers, and former spouses of federal employees who die
			 before attaining age for deferred annuity under civil service retirement
			 system
				(a)DefinitionSection
			 8341(a) of title 5, United States Code, is amended—
					(1)in paragraph (1),
			 by striking employee or Member and inserting employee,
			 Member, or annuitant, or of a former employee or Member,; and
					(2)in paragraph (2),
			 by striking employee or Member and inserting employee,
			 Member, or annuitant, or of a former employee or Member,.
					(b)Benefits for
			 widow, widower, or former spouse
					(1)In
			 generalSection 8341 of title 5, United States Code, is amended
			 by adding at the end the following:
						
							(l)If a former
				employee heretofore or hereafter separated from the service with title to
				deferred annuity from the Fund hereafter dies before having established a valid
				claim for annuity and is survived by a widow or widower to whom married at the
				date of separation, the widow or widower—
								(1)is entitled to an
				annuity equal to 55 percent of the deferred annuity of the former employee
				commencing on the day after the former employee dies and terminating on the
				last day of the month before the widow or widower dies or remarries before
				becoming 55 years of age; or
								(2)may elect to
				receive the lump-sum credit instead of annuity if the widow or widower is the
				individual who would be entitled to the lump-sum credit and files application
				therefor with the Office before the award of the annuity.
									Notwithstanding the preceding
				sentence, an annuity payable under this subsection to the widow or widower of a
				former employee may not exceed the difference between—(A)the annuity which
				would otherwise be payable to such widow or widower under this subsection,
				and
									(B)the amount of the
				survivor annuity payable to any former spouse of such former employee under
				subsection (h) of this
				section.
									.
					(2)Technical and
			 conforming amendmentsSection 8339(j) of title 5, United States
			 Code, is amended—
						(A)in paragraph
			 (3)(A)(ii), by striking and (h) and inserting (h), and
			 (l); and
						(B)in paragraph (4),
			 by striking and (h) and inserting (h), and
			 (l).
						(c)Benefits for
			 former spouseSection 8341(h) of title 5, United States Code, is
			 amended—
					(1)in paragraph (1),
			 by adding after the first sentence Subject to paragraphs (2) through (5)
			 of this subsection, a former spouse of a former employee who dies after having
			 separated from the service with title to a deferred annuity under section
			 8338(a) but before having established a valid claim for annuity is entitled to
			 a survivor annuity under this subsection, if and to the extent expressly
			 provided for in an election under section 8339(j)(3) of this title, or in the
			 terms of any decree of divorce or annulment or any court order or
			 court-approved property settlement agreement incident to such decree.;
			 and
					(2)in paragraph
			 (2)—
						(A)in subparagraph
			 (A)(ii), by striking or annuitant, and inserting
			 annuitant, or former employee; and
						(B)in subparagraph
			 (B)—
							(i)in
			 clause (ii), by striking or at the end;
							(ii)in
			 clause (iii), by striking the period and inserting ; or;
			 and
							(iii)by
			 adding at the end the following:
								
									(iv)under
				subparagraph (A) of subsection (l) of this section in the case of a widow or
				widower, if the deceased was a former employee described in the first sentence
				of such
				subsection.
									.
							(d)Protection of
			 survivor benefit rightsSection 8339(j)(3) of title 5, United
			 States Code, is amended by inserting at the end the following: The
			 Office shall provide by regulation for the application of this subsection to
			 the widow, widower, or surviving former spouse of a former employee who dies
			 after having separated from the service with title to a deferred annuity under
			 section 8338(a) but before having established a valid claim for
			 annuity..
				(e)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act and shall apply only in the case of a former
			 employee who dies on or after such date.
				507.Court orders
			 relating to Federal retirement benefits for former spouses of federal
			 employees
				(a)Civil service
			 retirement systemSection 8345(j) of title 5, United States Code,
			 is amended—
					(1)by redesignating
			 paragraph (3) as paragraph (4); and
					(2)by inserting after
			 paragraph (2) the following:
						
							(3)(A)A court decree, court
				order, property settlement, or similar process referred to under paragraph
				(1)(A) shall be treated as meeting the requirements of that paragraph if it
				requires that payment of benefits be made to the former spouse of the employee,
				Member, or annuitant—
									(i)in the case of any payment before
				the employee, Member, or annuitant has separated from service, on or after the
				date on which the employee, Member, or annuitant attains (or would have
				attained) the earliest retirement age,
									(ii)as if the employee, Member, or
				annuitant had retired on the date on which such payment is to begin under such
				order (but taking into account only the present value of the benefits actually
				accrued and not taking into account the present value of any employer subsidy
				for early retirement), and
									(iii)in any form in which such
				benefits may be paid under this chapter to the employee, Member, or annuitant
				(other than in the form of a joint and survivor annuity with respect to the
				former spouse and his or her subsequent spouse).
									For
				purposes of clause (ii), the interest rate assumption used in determining the
				present value shall be the interest rate specified under this subchapter or, if
				no rate is specified, 5 percent.(B)In this paragraph, the term
				earliest retirement age means the earlier of—
									(i)the date on which the employee,
				Member, or annuitant is entitled to a distribution under this subchapter,
				or
									(ii)the later of—
										(I)the date the employee, Member, or
				annuitant attains age 50, or
										(II)the earliest date on which the employee,
				Member, or annuitant could begin receiving benefits under this chapter if the
				employee, Member, or annuitant separated from
				service.
										.
					(b)Federal
			 employees retirement systemSection 8467 of title 5, United
			 States Code, is amended—
					(1)by redesignating
			 subsection (c) as subsection (d); and
					(2)by inserting after
			 subsection (b) the following:
						
							(c)(1)A court decree, court
				order, property settlement, or similar process referred to under subsection
				(a)(1) shall be treated as meeting the requirements of that subsection if it
				requires that payment of benefits be made to the former spouse of the employee,
				Member, or annuitant—
									(A)in the case of any payment before the
				employee, Member, or annuitant has separated from service, on or after the date
				on which the employee, Member, or annuitant attains (or would have attained)
				the earliest retirement age,
									(B)as if the employee, Member, or
				annuitant had retired on the date on which such payment is to begin under such
				order (but taking into account only the present value of the benefits actually
				accrued and not taking into account the present value of any employer subsidy
				for early retirement), and
									(C)in any form in which such benefits may
				be paid under this chapter to the employee, Member, or annuitant (other than in
				the form of a joint and survivor annuity with respect to the alternate payee
				and his or her subsequent spouse).
									For
				purposes of subparagraph (B), the interest rate assumption used in determining
				the present value shall be the interest rate specified under this chapter or,
				if no rate is specified, 5 percent.(2)In this subsection, the term
				earliest retirement age means the earlier of—
									(A)the date on which the employee,
				Member, or annuitant is entitled to a distribution under this chapter,
				or
									(B)the later of—
										(i)the date the employee, Member, or
				annuitant attains age 50, or
										(ii)the earliest date on which the
				employee, Member, or annuitant could begin receiving benefits under this
				chapter if the employee, Member, or annuitant separated from
				service.
										.
					(c)Effective date
			 and applicationThe amendments made by this section shall take
			 effect on the date of the enactment of this Act and apply to any court decree,
			 court order, property settlement, or similar process issued or approved before,
			 on, or after that date.
				VIOffice of
			 Participant and Plan Sponsor Advocate
			601.Office of
			 Participant and Plan Sponsor Advocate
				(a)In
			 generalSection 7803 is amended by adding at the end the
			 following:
					
						(e)Participant and
				plan sponsor advocate
							(1)In
				generalThere is established
				in the Internal Revenue Service an office to be known as the Office of
				the Participant and Plan Sponsor Advocate.
							(2)Participant and
				Plan Sponsor Advocate
								(A)In
				generalThe Office of the
				Participant and Plan Sponsor Advocate shall be under the supervision and
				direction of an official to be known as the Participant and Plan Sponsor
				Advocate. The Commissioner shall select the Participant and Plan
				Sponsor Advocate without regard to the provisions of title 5, United States
				Code, relating to appointments in the competitive service or Senior Executive
				Service.
								(B)DutiesThe
				Participant and Plan Sponsor Advocate shall—
									(i)act as a liaison between the Internal
				Revenue Service, sponsors of sponsors of qualified retirement plans (as defined
				in section 4974(c)), and participants in such plans;
									(ii)advocate for the full attainment of the
				rights of such plan sponsors and participants;
									(iii)assist pension
				plan sponsors and participants in resolving disputes with the Internal Revenue
				Service;
									(iv)identify areas in
				which participants and plan sponsors have persistent problems in dealings with
				the Internal Revenue Service;
									(v)to
				the extent possible, propose changes in the administrative practices of the
				Internal Revenue Service to mitigate problems;
									(vi)identify
				potential legislative changes which may be appropriate to mitigate problems;
				and
									(vii)refer instances of fraud, waste, and abuse,
				and violations of law to the Office of the Treasury Inspector General for Tax
				Administration.
									(C)RemovalIf
				the Participant and Plan Sponsor Advocate is removed from office or is
				transferred to another position or location within the Internal Revenue
				Service, the Commissioner shall communicate in writing the reasons for any such
				removal or transfer to Congress not less than 30 days before the removal or
				transfer. Nothing in this paragraph shall prohibit a personnel action otherwise
				authorized by law, other than transfer or removal.
								(D)CompensationThe
				annual rate of basic pay for the Participant and Plan Sponsor Advocate shall be
				the same rate as the highest rate of basic pay established for the Senior
				Executive Service under section 5382 of title 5, United States Code, or, if the
				Commissioner so determines, at a rate fixed under section 9503 of such
				title.
								(3)Annual
				report
								(A)In
				generalNot later than December 31 of each calendar year, the
				Participant and Plan Sponsor Advocate shall report to the Health, Education,
				Labor, and Pensions Committee of the Senate, the Committee on Finance of the
				Senate, the Committee on Education and the Workforce of the House of
				Representatives, and the Committee on Ways and Means of the House of
				Representatives on the activities of the Office of the Participant and Plan
				Sponsor Advocate during the fiscal year ending during such calendar
				year.
								(B)ContentEach
				report submitted under subparagraph (A) shall—
									(i)summarize the
				assistance requests received from participants and plan sponsors and describe
				the activities, and evaluate the effectiveness, of the Participant and Plan
				Sponsor Advocate during the preceding year;
									(ii)identify
				significant problems the Participant and Plan Sponsor Advocate has
				identified;
									(iii)include specific
				legislative and regulatory changes to address the problems; and
									(iv)identify any
				actions taken to correct problems identified in any previous report.
									(C)Concurrent
				submissionThe Participant and Plan Sponsor Advocate shall submit
				a copy of each report to the Secretary of the Treasury, the Commissioner of
				Internal Revenue, and any other appropriate official at the same time such
				report is submitted to the committees of Congress under subparagraph
				(A).
								.
				(b)Effective
			 dateThe amendment made by this section shall take effect on
			 January 1, 2014.
				
